WILKINS, District Judge.
I am satisfied from the proofs, and .especially from the testimony of Wm. McKay and James McBride, master of the Sumner, that the officers and crew of the Norway are not entitled to salvage, under all the circumstances exhibited. The Sumner was not derelict. Her master and crew left her for the purpose of obtaining a tug, animo reverten'di. The crew of the Norway, without rendering any assistance, unnecessarily destroyed and injured the furniture and rigging of the Sumner, left her exposed to thieves and marauders, and used no efforts to place her in a safe position. Their conduct showed a disposition to plunder rather than to save. The Norway was on her way to Chicago, and yet, knowing from the name and port painted upon the stern That she belonged to Detroit, surreptitiously passed that port with the valuable apparel and furniture of the Sumner on board. Her duty even if the name of the vessel relieved was unknown, was to stop at the first port of safety, and see that the property she had on board was properly cared for. By not doing so her master and crew showed cleat ly an intention to embezzle the property saved, and thereby forfeited all claim to salvage. The property described in the libel' will, therefore, be delivered to the libellants, who are also awarded damages in the sum of $200, with costs. Decree for libellants.